Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
26, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00531-CV



   IN RE STUART ANDREW ZENNER AND SHARON ANN ZENNER,
                         Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No. 3
                             Harris County, Texas
                         Trial Court Cause No. 436017

                        MEMORANDUM OPINION

      On July 6, 2016, relators Stuart Andrew Zenner and Sharon Ann Zenner
filed a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. §
22.221 (West 2004); see also Tex. R. App. P. 52. In the petition, relators ask this
court to compel the Honorable Rory Olsen, presiding judge of Probate Court No. 3
of Harris County, to vacate his June 28, 2016 order on DNA testing and set a new
hearing on the matter.

      Relators have not established that they are entitled mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We further deny
relators’ motion for temporary relief.


                                   PER CURIAM



Panel consists of Justices Busby, Donovan, and Wise.




                                         2